UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
TYHANNA R. HARRIS,

                          Plaintiff,
                                                                            ORDER ADOPTING
                                                                      REPORT AND RECOMMENDATION
                 - against -                                              18-CV-5328 (RRM) (AKT)

BEST COMPANION HOMECARE SERVICES,
INC., and PATRICIA PACAUD-BREZAULT,

                           Defendants.
------------------------------------------------------------------X
ROSLYNN R. MAUSKOPF, United States District Judge.

        In this wage-and-hour action, plaintiff Tyhanna R. Harris seeks a default judgment to

recover for deficiencies in the wages she was paid and related damages, among other claims. (Mot.

for Default Judgment. (Doc. No. 12).) The motion was granted as to liability by the Honorable

Joseph F. Bianco (Doc. No. 16),1 and in that same order, referred the issues of damages to

Magistrate Judge A. Kathleen Tomlinson. In a Report and Recommendation (“R&R”) dated

August 26, 2019 (Doc. No. 19), Magistrate Judge Tomlinson recommends that plaintiff be awarded

monetary damages for unpaid wages, liquidated damages, and statutory penalties, pre- and post-

judgment interest, and attorneys fees and costs.

        Judge Tomlinson reminded the parties that, pursuant to Rule 72(b), any objection to the

R&R must be filed within 14 days of service of the R&R. Service on defendants was effected on

August 28, 2019. (See Doc. No. 19.) No party has filed any objection, and the time for doing so

has passed.

        When deciding whether to adopt a report and recommendation, a district court “may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate


1
 This action was re-assigned to the undersigned on May 21, 2019 following Judge Bianco’s elevation to the Second
Circuit Court of Appeals.
judge.” 28 U.S.C. § 636(b)(1). “To accept the report and recommendation of a magistrate, to which

no timely objection has been made, a district court need only satisfy itself that there is no clear error

on the face of the record.” Jarvis v. N. Am. Globex Fund, L.P., 823 F. Supp. 2d 161, 163

(E.D.N.Y.2011) (internal quotation marks and citation omitted).

       The Court has reviewed the record and, finding no clear error, adopts the R & R as the

opinion of the Court. Accordingly, the Court grants plaintiff’s motion for default judgment, and

awards damages in favor of plaintiff and as against defendants Best Companion Homecare Services,

Inc. and Patricia Pacaud-Brezault, jointly and severally, as follows:

               (1) $9,152 in unpaid wages;

               (2) $9,152 in liquidated damages;

               (3) $8,300 in statutory penalties;

               (4) prejudgment interest at the rate of 9% per annum to be calculated from June 1,
               2018 to the entry of judgment;

               (5) $5,250 in attorney’s fees; and

               (6) $490 in costs.

       The Clerk of Court is directed to enter judgment pursuant to this Order, send via overnight

mail a copy of this Order and the accompanying judgment to all named defendants at the following

addresses, and close the file:


       Best Companion Homecare Services, Inc.                 Patricia Pacaud-Brezault
       28 West Main Street, 2nd Floor                         28 West Main Street, 2nd Floor
       Bay Shore, New York 11706                              Bay Shore, New York 11706


                                                        SO ORDERED.


Dated: Brooklyn, New York                               Roslynn R. Mauskopf
       September 26, 2019                               ____________________________________
                                                        ROSLYNN R. MAUSKOPF
                                                        United States District Judge

                                                    2
